Reasons for Allowance
Claims 1-3 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art of record most similar to the instant claimed invention is Friedman et al. (US 2013/0060166). Friedman discloses a device and method for providing hand rehabilitation and assessment of hand function. However, Friedman does not appear to disclose at least the limitations concerning a time-series waveform signal, providing a training menu, the specific index items tracked, and specific training items provided to the user for finger exercise. None of the cited prior art references of record, alone or in combination, are found to teach or render obvious at least these limitations.
Therefore, no statutory rejections regarding subject-matter eligibility or prior art exist, and claims 1-3 and 7-9 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/Examiner, Art Unit 3715           

/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715